Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly c	claiming the subject matter which the applicant regards as his invention..



Claims 1-8 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or	
In claim 1, it is unclear  under what condition in which the output fiber is  “a polarization plane maintaining optical fiber” ? It appears that the scope of the claim is incomplete.
In claim 4, it is unclear what is meant by “relative angle of 450”? The term relative” is indefinite.
In claim 5, it is unclear what “an optical waveguide” and “a substrate” comprise of? It appears that the limitation of “the planar lightwave circuit (11) is fixed to an optical waveguide” is improperly claimed since this is limitation does not have support in any of drawings. Furthermore, the limitation of “formed by patterning or an optical waveguide obtained by melting two optical fibers and fixing the fibers onto a substrate” is not given patentable weight  and improperly claimed since this limitation is related to process in the product claimed.


The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the  feature of “the planar lightwave circuit is fixed to an optical waveguide: as recited in claim 5  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:




6.	Claims  1-4 and 6 (insofar as understood)  are rejected under 35 U.S.C. 103 as being unpatentable over Toko et al  ( JP 4875835) cited by Applicants on the PTO-L1449) (English translation JP2005292068)
As to claim 1, Toko  et al disclose a magnetic sensor element as shown in figure 4  comprising: a planar lightwave circuit (25) provided with a light branching part; an input optical fiber (22,24) and an output optical fiber (29) connected to the planar lightwave circuit (25); a metal magnetic body type light transmitting film (27)  that is provided on one end surface of the planar lightwave circuit (25)  and transmits light entered from the input optical fiber (22,24); and a reflecting film (28) that is provided on the metal magnetic body type light transmitting film (27) and reflects the transmitted light, the output optical fiber being a polarization-plane maintaining optical fiber. It is noted that Toko et al do not explicitly mention about the input optical fiber (22,24) and the output optical fiber (29) being aligned and connected to the planar lightwave circuit (25).
 It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to recognize that the input optical (22,24) and the output optical fiber (29) has to be aligned and connected to the planar lightwave circuit (25) in order to have complete  detected reflective optical signals so that the detected optical signals are analyzed properly.

As to claim 3, since the input optical fiber (22,24) and the output optical fiber (29) being aligned and connected to the planar lightwave circuit (25), it appears that the input optical fiber is the polarization-plane maintaining optical fiber, a polarization preserving axis of the input polarization-plane maintaining optical fiber  (22,24) is aligned with a polarization preserving axis of the output polarization-plane maintaining optical fiber (29).
As to claim 4, Toko  et al disclose a magnetic sensor device  as mentioned in claim1.  Toko et al do not explicitly mention about wherein the polarization preserving axis of the input polarization-plane maintaining optical fiber and the polarization preserving axis of the output polarization-plane maintaining optical fiber are aligned at an angle and it appears that that angle is  relative angle of 45°.  
As to claim 6,  Toko  et al disclose a magnetic sensor device having the mangentic sensor element as mentioned in claim 1 and a light emitting device (21) and a light receiving device (30)  for receiving return light derived from an output optical fiber (29).
7.	Claims  1-4 and 6 (insofar as understood) are rejected under 35 U.S.C. 103 as being unpatentable over Shirai et al  (Pat# 5,463,316).
As to claim 1, Shirai et al disclose a magnetic sensor element as shown in figure 2 comprising: a planar lightwave circuit (10) provided with a light branching part; an input optical fiber (13) and an output optical fiber (14) connected to the planar lightwave circuit (10); a metal magnetic body type light transmitting film (11)  that is provided on one end surface of the planar lightwave circuit (10)  and transmits light entered from the input optical fiber (13); and a reflecting film (12) that is provided on the metal magnetic body type light transmitting film (11) 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to recognize that the input optical (13) and the output optical fiber (14) has to be aligned and connected to the planar lightwave circuit (10) in order to have complete  detected reflective optical signals so that the detected optical signals are analyzed properly.
As to claim 2, it appears that the input optical fiber (11) and the output optical fiber (14) are rotationally adjusted and connected.
As to claim 3, since the input optical fiber (13) and the output optical fiber (14) being aligned and connected to the planar lightwave circuit (10), it appears that the input optical fiber (13) is the polarization-plane maintaining optical fiber, a polarization preserving axis of the input polarization-plane maintaining optical fiber  (13) is aligned with a polarization preserving axis of the output polarization-plane maintaining optical fiber (14).
As to claim 4, Shirai et al disclose a magnetic sensor device  as mentioned in claim1.  Toko et al do not explicitly mention about wherein the polarization preserving axis of the input polarization-plane maintaining optical fiber and the polarization preserving axis of the output polarization-plane maintaining optical fiber are aligned at an angle and it appears that that angle is  relative angle of 45°. 
As to claim 6, Shirai discloses a magnetic sensor including  the magnetic sensor element as recited in claim 1 , a light emitting device ( 15,16)  for introducing linearly polarized light into .
8.	Claim  8 are  rejected under 35 U.S.C. 103 as being unpatentable over  Toko et al  (JP2005292068 cited by Applicants on the PTO-L1449) as applied to claims 1-4 and 6  above, and further in view of  Oohata et al (JPS5927266 cited on the PTO-1449 by Applicants).
As to claim 8,  Toko  et al disclose a magnetic sensor device  as mentioned in claim 5. Toko et al do not disclose the light-emitting device but it does not  comprise a polarizer that converts light emitted from the light-emitting element into linearly polarized light. 
Oohata et al teach that it would have been well known for one of ordinary skill in the art to use a polarizer ( 21,22) for converting light emitted from the light emitting element (23,24) into linearly polarized light.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to provide a polarizer as taught by Oohata et al to the device of Toko et al for the purpose of converting light emitted from the light emitting element (21) into linearly polarized light.
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Fuse (pat# 6,211,996) discloses Angle Modulator For Multi Channel Modulated Video Transmission System, Performs Optical Intensity And Optical Angle Modulation Of Input Light Using Electrical Signals Of Preset Frequency And Input Modulated Light.
Norte (pat# 6.014,235) discloses Optical-loop Buffer That Enhances The Extinction Ratio Of The Buffered Signal.

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH P NGUYEN whose telephone number is (571)272-1964. The examiner can normally be reached M-F 6:10am-3:40pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY PHAN can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VINH P NGUYEN/Primary Examiner, Art Unit 2867